            Case 4:19-cv-00798-DPM Document 18 Filed 09/08/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MARK KILCREASE-TIGER, Individually and                                                 PLAINTIFF
on Behalf of All Others Similarly Situated

V.                                     NO. 4:19-CV-798-DPM

WELSPUN PIPES, INC.; WELSPUN                                                        DEFENDANTS
TUBULAR, LLC; and WELSPUN USA, INC.


                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Welspun Pipes, Inc., Welspun Tubular, LLC and Welspun USA, Inc.

(Defendants), by and through their undersigned counsel, and for their Motion for Summary

Judgment pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1, state:


       1.       Plaintiff filed this action seeking unpaid overtime wages pursuant to the Fair Labor

Standards Act (FLSA) and the Arkansas Minimum Wage Act. See ECF No. 1. Specifically,

Plaintiff contends he was misclassified as exempt while working as a Quality Control Supervisor.

       2.       Plaintiff brought his claims as a collective action on behalf of himself and all others

similarly situated pursuant to Section 216(b) of the FLSA, but a class was never certified. As such,

Plaintiff proceeds individually.

       3.       Defendant Welspun Tubular, LLC admits that it employed Plaintiff as a Quality

Control Supervisor but dispute that he was misclassified or owed any back wages. Defendants

Welspun Pipes, Inc. and Welspun USA, Inc. deny that they were ever Plaintiff’s “employer” as

defined by the FLSA and AMWA.

       4.       Plaintiff’s claims must be dismissed with prejudice pursuant to Rule 56 of the

Federal Rules of Civil Procedure because, as established in Defendants’ contemporaneously-filed
            Case 4:19-cv-00798-DPM Document 18 Filed 09/08/20 Page 2 of 3




Statement of Undisputed Facts and its Brief in Support of Motion for Summary Judgment, which

are incorporated herein by reference, Plaintiff cannot present any evidence to identify a dispute as

to any material fact to be weighed by a jury. To the contrary, the overwhelming evidence

demonstrates that Defendants are entitled to judgment as a matter of law.

       5.       Specifically, Fed. R. Civ. P. 56(c) provides that summary judgment “shall be

rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56; see Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Kirklin v. Joshen Paper & Packaging of Ark. Co.,

911 F.3d 530, 534 (8th Cir. 2018). “[T]he plain language of Fed. R. Civ. P. 56(c) mandates the

entry of summary judgment . . . against a party who fails to make a showing sufficient to establish

the existence of an element essential to that party’s case,” and as such a failing necessarily renders

all other facts immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

   6. Additionally, this Motion is further supported by the following documents:

                EXHIBIT 1              Deposition of Mark Kilcrease-Tiger

                EXHIBIT 2              Declaration of Ragesh Sheth

                EXHIBIT 3              Declaration of Kaushik Rana

                EXHIBIT 4              Declaration of Blake Alban

                EXHIBIT 5              Training Certificates

                EXHIBIT 6              New Hire Form

                EXHIBIT 7              Employee Discipline Forms

                EXHIBIT 8              Employee Correspondence

                EXHIBIT 9              Welspun Employee Handbook Excerpts
         Case 4:19-cv-00798-DPM Document 18 Filed 09/08/20 Page 3 of 3




               EXHIBIT 10             QC Supervisor Job Description

       WHEREFORE, Defendants respectfully request that the Court grant this Motion for

Summary Judgment and dismiss Plaintiff’s Complaint, with prejudice, and for all other just and

proper relief to which they may be entitled.


                                               Respectfully submitted,

                                               J. Bruce Cross (#74068)
                                               Missy McJunkins Duke (#99167)
                                               Gregory J. Northen (#2011181)
                                               CROSS, GUNTER, WITHERSPOON
                                                   & GALCHUS, P.C.
                                               500 President Clinton Avenue, Suite 200
                                               Little Rock, Arkansas 72201
                                               Phone: 501-371-9999 / Fax: 501-371-0035
                                               E-mail: bcross@cgwg.com
                                               E-mail: gnorthen@cgwg.com
                                               ATTORNEYS FOR DEFENDANTS
